                            UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF CALIFORNIA



JAMAAL THOMAS,                               No. 2:16-cv-02691-JAM-CKD P

               Plaintiff,

       v.

CHAD DARLING, et al.,
                                             ORDER & WRIT OF HABEAS CORPUS
               Defendants.                   AD TESTIFICANDUM
                                     /

Jamaal Thomas, CDCR # G-16732, a necessary and material witness in a settlement conference
in this case on August 1, 2019, is confined in Salinas Valley State Prison (SVSP), in the custody
of the Warden. In order to secure this inmate's attendance it is necessary that a Writ of Habeas
Corpus ad Testificandum issue commanding the custodian to produce the inmate before
Magistrate Judge Allison Claire at the U. S. District Court, Courtroom #26, 501 I Street,
Sacramento, California 95814, on Thursday, August 1, 2019 at 9:00 a.m.

                              ACCORDINGLY, IT IS ORDERED that:

   1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
      commanding the Warden to produce the inmate named above, to participate in a
      settlement conference at the time and place above, until completion of the settlement
      conference or as ordered by the court.

   2. The custodian is ordered to notify the court of any change in custody of this inmate and is
      ordered to provide the new custodian with a copy of this writ.


                   WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: Warden, SVSP, P.O. Box 1020, Soledad, California 93960:

WE COMMAND you to produce the inmate named above to testify before Judge Claire at the
time and place above, until completion of the settlement conference or as ordered by the court.
This inmate’s legal property, relevant to the above entitled case, shall accompany the inmate.

FURTHER, you have been ordered to notify the court of any change in custody of the inmate
and have been ordered to provide the new custodian with a copy of this writ.

Dated: May 16, 2019
                                                _____________________________________
                                                CAROLYN K. DELANEY
                                                UNITED STATES MAGISTRATE JUDGE
